     Case 2:20-cv-00600-WBS-CKD Document 11 Filed 06/26/20 Page 1 of 4

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   CHARLES WHITTINGTON,                     No. 2:20-cv-00600 WBS CKD
     individually, and on behalf of
13   others similarly situated,

14                 Plaintiff,                 MEMORANDUM AND ORDER RE:
                                              DEFENDANT’S MOTION TO STAY
15         v.

16   WALGREEN CO., an Illinois
     corporation, and DOES 1-50,
17   inclusive,

18                 Defendants.

19

20                                 ----oo0oo----

21              Plaintiff Charles Whittington filed this action

22   individually, and on behalf of other similarly situated, against

23   defendants Walgreen Co. and Does 1 through 50, alleging several

24   wage and hour claims under the California Labor Code.          Before the

25   court is defendant Walgreen Co.’s motion to stay the proceedings.

26   (Docket No. 7.)

27   I. Relevant Factual Information

28              On November 6, 2018, a wage and hour class action
                                          1
     Case 2:20-cv-00600-WBS-CKD Document 11 Filed 06/26/20 Page 2 of 4

1    lawsuit was filed against defendant Walgreen, entitled Lucas

2    Mejia v. Walgreen Co., Case No. 2:19-cv-00218-WBS-AC, which is

3    also currently pending before this court.        The Mejia action

4    alleges the following wage and hour claims: (1) failure to pay

5    minimum wages; (2) failure to pay overtime wages; (3) failure to

6    provide meal periods; (4) failure to authorize and permit rest

7    periods; (5) failure to provide accurate itemized wage

8    statements; (6) failure to timely pay all wages after separation

9    of employment; and (7) unlawful business practices, Cal. Bus. &

10   Profs. Code §§ 17200, et seq. (Declaration of Christopher J.

11   Archibald (“Archibald Decl.”), ¶ 2, Ex. A).         Plaintiff Mejia

12   alleged his claims individually and on behalf of current and

13   former non-exempt employees who have worked in defendant’s

14   distribution centers. (Archibald Decl., Ex. A, Mejia Compl. ¶ 1).

15              Over a year later, on January 24, 2020, plaintiff

16   Whittington -- a former employee who worked in one of defendant’s

17   California distribution centers -- filed this wage and hour class

18   action against defendant alleging the following claims: (1)

19   failure to provide required meal periods; (2) failure to provide

20   required rest periods; (3) failure to pay overtime wages; (4)
21   failure to pay minimum wages; (5) failure to pay all wages due to

22   discharged and quitting employees; (6) failure to maintain

23   required records; (7) failure to furnish accurate itemized wage

24   statements; (8) failure to indemnify employees for necessary

25   expenditures incurred in discharge of duties; (9) unfair and

26   unlawful business practices, Cal. Bus. & Profs. Code §§ 17200, et
27   seq. ; and (10) penalties under the Private Attorneys General

28   Act, Cal. Labor Code §§ 2698-2699.5.        (See generally Compl.
                                          2
     Case 2:20-cv-00600-WBS-CKD Document 11 Filed 06/26/20 Page 3 of 4

1    (Docket No. 1).)       Like the Mejia action, this action seeks to

2    represent the same putative class comprised of all current and

3    former non-exempt employees of defendant who work or worked at

4    its distribution centers in California.        (Compl. ¶ 5.)    Defendant

5    now moves to stay the present action pending the resolution of

6    Mejia.

7    II. Discussion

8                “The first-to-file rule allows a district court to

9    transfer, stay, or dismiss an action when a similar complaint has

10   already been filed in another federal court.”         Kohn Law Grp.,

11   Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1239 (9th

12   Cir. 2015).       The rule “is intended to serve[ ] the purpose of

13   promoting efficiency well and should not be disregarded lightly.”

14   Id. at 1239.

15               “In applying the first-to-file rule, a court looks to

16   three threshold factors: ‘(1) the chronology of the two actions;

17   (2) the similarity of the parties; and (3) the similarity of the

18   issues.’”   Adoma v. Univ. of Phoenix, Inc., 711 F. Supp. 2d 1142,

19   1146 (E.D. Cal. 2010) (citing Alltrade, Inc. v. Uniweld Prod.,

20   Inc., 946 F.2d 622, 625 (9th Cir. 1991)).        “The issues in both
21   cases . . . need not be identical, only substantially similar.”

22   Kohn Law Grp., 787 F.3d at 1240–41 (citing Int’l Fid. Ins. Co. v.

23   Sweet Little Mex. Corp., 665 F.3d 671, 677–78 (5th Cir. 2011)).

24   “If this action meets the requirements of the first-to-file rule,

25   the court has the discretion to transfer, stay, or dismiss the

26   action.”    Id.
27               Here, plaintiff does not contest (1) that the Mejia

28   action was filed before the present action, (2) that the
                                          3
     Case 2:20-cv-00600-WBS-CKD Document 11 Filed 06/26/20 Page 4 of 4

1    defendant and proposed putative classes in the Mejia and the

2    instant action are the same, and (3) that the issues and claims

3    involved in both actions are substantially similar.          (See

4    generally Opp’n (Docket No. 8).)       Plaintiff argues only that the

5    claims alleged in both actions are not identical.         (Id. at 1.)

6    However, because only two of plaintiff’s ten claims do not

7    overlap with the Mejia action,1 the court finds that there is

8    “‘substantial overlap’ between the two suits” and that the issues

9    are therefore substantially similar.        See Kohn Law Grp., 787 F.3d

10   at 1241 (quoting Harris Cty., Tex. v. CarMax Auto Superstores

11   Inc., 177 F.3d 306, 319 (5th Cir. 1999)).        Because this action

12   meets all three requirements of the first-to-file rule, the court

13   will exercise its discretion to stay the proceedings.2          See

14   Adoma, 711 F. Supp. 2d at 1146.

15              IT IS THEREFORE ORDERED that defendant’s motion to stay

16   (Docket No. 7) be, and the same hereby is GRANTED.          The Clerk is

17   instructed to administratively close the file in this case,

18   subject to its being reopened upon application of any party after

19   final disposition of the case in Mejia v. Walgreen Co., No 2:19-

20   cv-00218 WBS-AC.
21   Dated:    June 25, 2020

22

23
           1   The only non-overlapping claims are plaintiff
24   Whittington’s claims for failure to maintain required records and
     failure to indemnify for necessary expenditures incurred in the
25   discharge of duties.
26         2   The court notes that both cases are before the same
27   judge, which further supports the court’s conclusion that staying
     the proceedings here would “promot[e] efficiency.” See Kohn Law
28   Grp., 787 F.3d at 1239.
                                     4
